  Case 1:18-cr-00167-PLM ECF No. 1054 filed 12/20/19 PageID.7863 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                          )
                      Plaintiff,                   )
                                                   )      No. 1:18-cr-167-05
-v-                                                )
                                                   )      Honorable Paul L. Maloney
RYAN RASHAD BROWN,                                 )
                             Defendant.            )
                                                   )

  ORDER DENYING RENEWED MOTION FOR JUDGMENT OF ACQUITTAL

       On November 5, 2019, a jury found Defendant Ryan Brown guilty on all three of the

charges. Brown filed a renewed motion for judgment of acquittal on November 19. (ECF

No. 994.)

       Rule 29(c) of the Federal Rules of Criminal Procedure authorizes a defendant to file

a renewed motion for judgment of acquittal within 14 days after guilty verdict. Rule 29

motions, whether made at the close of the government’s case, at the close of all the evidence,

after the court has discharged the jury, or on appeal, are governed by a single standard:

whether the evidence is sufficient to sustain a conviction 2A Charles Alan Wright, Federal

Practice and Procedure, § 467 (4th Ed. 2009). “[T]he relevant question is whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact

could have found the essential elements of the crime beyond a reasonable doubt.” United

States v. Osborne, 886 F.3d 604, 608 (6th Cir. 2018) (emphasis in original) (quoting Jackson

v. Virginia, 443 U.S. 307, 319 (1979)). For the motion, the court draws all reasonable
  Case 1:18-cr-00167-PLM ECF No. 1054 filed 12/20/19 PageID.7864 Page 2 of 2



inferences and resolutions of credibility in favor of the jury’s decision. Id. (quoting United

States v. Tragas, 727 F.3d 610, 617 (6th Cir. 2013)).

       The evidence presented at trial against Brown adequately support’s the jury’s guilty

verdict. While the Court appreciates the succinctness of the motion and brief, the brevity of

Brown’s discussion of the evidence against him fails to meet the heavy burden with which he

is tasked. The Government introduced evidence that was more than sufficient for a trier of

fact to find Brown guilty on each of the three counts. Having presided over the eight-day

trial, the Court is familiar with the evidence presented by the Government, which is

accurately summarized in its response brief. (ECF No. 1044.) Viewing the evidence in the

Government’s favor, as this Court must, Brown is not entitled to the relief he seeks.

       Accordingly, Brown’s renewed motion for judgment of acquittal (ECF No. 944) is

DENIED. IT IS SO ORDERED.

Date: December 20, 2019                                             /s/ Paul L. Maloney
                                                                 Paul L. Maloney
                                                                 United States District Judge




                                              2
